—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered November 22, 1996, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
*425Ordered that the judgment is affirmed.
The defendant’s contention that his conviction is not supported by legally sufficient evidence is unpreserved for appellate review (see, People v Vega, 183 AD2d 864). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s further contention, the trial court did not impermissibly permit the People’s ballistics expert to testify as to matters beyond his scope of expertise. The admissibility and bounds of expert testimony are addressed primarily to the sound discretion of the trial court (see, People v Cronin, 60 NY2d 430, 433). In this case, the trial court did not improvidently exercise its discretion in permitting the People’s ballistics expert to state his opinion on the issue of whether the surface of the gun recovered during the pursuit of the defendant was conducive to the retention of fingerprints.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. S. Miller, J. P., O’Brien, Ritter and Florio, JJ., concur.